La solicitud fue presentada al
Juez Presidente Sr. Quiñones,
que emitió la siguiente opinión:
Yisto el escrito presentado al que provee, por el abo-gado don Juan Hernández López, en representación del Hospital de Caridad de San Germán, en solicitud de un auto de mandamus contra el Juez de Distrito del Dis-trito judicial de Mayagüez, don Isidoro Soto Nussa, para que provea lo que corresponda en derecho cobre un in-terdicto prohibitorio solicitado por el mismo Hospital de Caridad contra don Armando Badrena, vecino de la misma ciudad de San Germán, para que se abstenga de percibir el sobrante del precio del remate de una casa *293de su propiedad, sita en la ciudad de Mayagüez, que lia sido últimamente subastada para el pago de contri-buciones atrasadas; y sobre cuya casa tiene el citado .Hospital .de Caridad un crédito por valor de mil quinientos y pico de pesos, por capital y réditos vencidos de un censo impuesto á su favor sobre la citada casa, y cuya soli-citud se negó á resolver el Juez Sr. Soto Nussa, por entender que, según la ley, no estaba obligado á proveer nada en su despacho durante el período de vacaciones.
Visto también el informe emitido por el'Juez Sr. Soto Hussa, en el que expone las razones que ha tenido para negarse á proveer en el asunto de que se trata.
Considerando que si bien en el Código de Enjuicia-miento Civil no existe disposición alguna que determine concretamente” los deberes de los Jueces de Distrito en orden al despacho de los asuntos judiciales de sus respectivos territorios, durante el período de vacacio-nes es evidente, que no pudiendo quedar desatendida la administi ación de justicia durante el expresado período, están los Jueces en el deber ineludible de atender aí despacho de los asuntos de que pueden conocer fuera, de Estiados, entre los cuales se comprenden precisamente los intei dictos prohibitorios, atendido el carácter de ur-gentes que ordinariamente revisten, sin que á ello obste la circunstancia de encontrarse en el período de vacacio-nes, que solo significa la clausura de las sesiones de la Coi te durante aquel periodo, pero que no. exime á los jueces de la obligación de oir las solicitudes que les presen-ten las partes en los asuntos de que pueden conocer fuera de Estrados, con arreglo al artículo 22 del Código de Enjuiciamiento Civil, tal como ha quedado redactado, según la ley de 'la Asamblea Legislativa de esta Isla, de 8 de marzo ultimo, y. según la que los jueces de Dis-tiito podían dictar en sus despachos, si así se solicitase, entre otros, los autos de mandamus, cercioran, inhibito-rios y prohibitorios; lo que implica, no ya una facultad *294discrecional en el Juez de proveer ó no, según le parezca, sino el deber de proveer siempre que lo soliciten las partes, y que el objeto de la solicitud esté dentro do las atribuciones que la ley les concede con independencia de las cortes. . .
. . S& declara con lugar el auto de 'iv.andaaius solio nada por el abogado don Juan Hernández López, en la re-presentación con que comparece y, en su consecuencia, líbrese orden al Juez de Distrito del Distrito judicial de Mayagiiez, don Isidoro Soto Nussa, para que provea al interdicto prohibitorio solicitado por la representa-ción del Hospital de Caridad do San Hermán, lo que .proceda con abreglo á derecho;, y se alza la retención decretada por el que provee del sobrante del precio del remate de la casa .de don Armando B adrena, librándose al efecto la oportuna comunicación al Hon. Tesorero de Puerto Pico, para su conocimiento y demás efectos.

Con lugar la solicitud.